12/14/2020


 1                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 20-0507                                               Case Number: DA 20-0507

 2
 3
     BONNIE SHURTZ,
 4             Plaintiff/Respondent
 5   V.
                                                                    ORDER GRANTING
 6   DALTON GROVE PROPERTIES, LP,                                  EXTENSION OF TIME
              Defendant/Appellant
 7
 8   ESTATE OF JOHN BILLMAYER, ESTATE
     OF KATHRYN BILLMAYER, and all other
 9   persons, unknown, claiming or who might
     claim any right, title, estate, or interest in or
10   lien or encumbrance upon the real property
     described in the complaint adverse to
11   plaintiffs ownership or any cloud upon
     plaintiffs title, whether the claim or possible
12   claim is present or contingent,
                       Defendants.
13
14
                         Appealed from the Twentieth Judicial District of the
15                        State of Montana, in and for the County of Lake
16                   Pursuant to the unopposed motion of Appellant and for good cause shown,
17           IT IS HEREBY ORDERED that Appellant is granted an extension of time through and
18   including January 24, 2021, within which to file its Opening Brief in the above-captioned matter.
19
20   DATED this ___ day of December 2020.
21   _______________________________
22
23
24
25
26
27
28                                                Page 1 of 1

                                                                                       Electronically signed by:
                                                                                          Bowen Greenwood
                                                                                      Clerk of the Supreme Court
                                                                                          December 14 2020